Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
first acquisition unit in claims 1, 6, 7, 8, 9, 10, 15, 17
second acquisition unit in claims 1, 15, 16
correction unit in claims 1-5, 8-10, 14, 16, 17
generation unit in claims 15-17

No claims were rejected based on 35 USC 112(f) interpretation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 cites the limitation a difference between a position of a feature point on an image that is acquired by performing the correction processing and the position of the fourth feature point on the fourth image.
The intent of this limitation is unclear.  “The fourth” feature point is cited in claim 6 which claims images and feature points captured at “another” (different) time points.  Yet different time points are not described in claim 11.  The first and second reliability values appear to be calculated from the same values, thus the second reliability value will always equal the first reliability value; the second reliability value can never be less than the first reliability value.
Correction or explanation is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
For example, the Abstract uses legal phraseology such as correction unit configured to, first acquisition unit.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: correct a shift between a pixel in a plurality of images.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1).

Regarding claim 1, Kakuko discloses an information processing apparatus comprising: 
a first acquisition unit configured to acquire a plurality of images to be used in generating image content based on capturing an image of an image capturing region at a predetermined time point from different directions by a plurality of image capturing apparatuses. (Kakuko [0010] acquires images generated by first and second cameras.  The cameras are stereographic; in different locations (Fig. 1).  Kakuko [0103] acquires the left and tight images at a time.)

Kakuko does not describe a second acquisition unit configured to acquire a plurality of pieces of image capturing information including information from which at least one of a position and an orientation of the plurality of image capturing apparatuses corresponding to the plurality of images acquired by the first acquisition unit is to be identified.
However, these features are well known in the art as taught by AokiWO. For example, AokiWO discloses a second acquisition unit configured to acquire a plurality of pieces of image capturing information including information from which at least one of a position and an orientation of the plurality of image capturing apparatuses corresponding to the plurality of images acquired by the first acquisition unit is to be identified. (AokiWO (page 6 step 504) acquires the positions and orientations of the two imaging systems from storage.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device with AokiWO’s system for reducing errors in multi-camera geometric calibration because Kakuko [0048] corrects images based on camera orientation.

Kakuko and AokiWO do not describe a correction unit configured to correct a shift between 
a first three-dimensional position in the image capturing region that is identified based on a position of a first feature point on a first image among the plurality of images acquired by the first acquisition unit and the image capturing information about the image capturing apparatus that corresponds to the first image and 
a second three-dimensional position in the image capturing region that is identified based on a position of a second feature point corresponding to the first feature point on a second image among the plurality of images acquired by the first acquisition unit and the image capturing information about the image capturing apparatus that corresponds to the second image.
However, these features are well known in the art as taught by Kakuko and Kouperman. For example, Kakuko and Kouperman disclose a correction unit configured to correct a shift between 
a first three-dimensional position in the image capturing region that is identified based on a position of a first feature point on a first image among the plurality of images acquired by the first acquisition unit and the image capturing information about the image capturing apparatus that corresponds to the first image and 
a second three-dimensional position in the image capturing region that is identified based on a position of a second feature point corresponding to the first feature point on a second image among the plurality of images acquired by the first acquisition unit and the image capturing information about the image capturing apparatus that corresponds to the second image.  (Kakuko [0010] extracts feature points from a first and second image.  A correction parameter is calculated to correct the position of an object based on the feature points.  Kakuko applies the correction to at least one of the first and second images.  Kakuko [0048] corrects images based on camera orientation.  Kouperman [0032] obtains image depth data for a set of frames captured from a plurality of cameras.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration with Kouperman’s system for 3D image capture with dynamic cameras because Kouperman collects both image frames and depth data [0033].

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko further teaches the information processing apparatus according to claim 1, wherein the correction unit corrects the shift based on the position of the second feature point on the second image and a position on the second image that is identified by projecting the first feature point onto the second image based on the image capturing information about the image capturing apparatus that corresponds to the first image and the image capturing information about the image capturing apparatus that corresponds to the second image.  (Kakuko [0084]-[0085] corrects the left or right image using a projective transformation which maps one space (image points) into another.)

Regarding claim 3, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko further teaches the information processing apparatus according to claim 1, wherein the correction unit corrects the shift based on the first three-dimensional position, the position of the second feature point on the second image, and the image capturing information about the image capturing apparatus that corresponds to the second image.  (Kakuko [0010] extracts feature points from a first and second image.  A correction parameter is calculated to correct the position of an object based on the feature points.  Kakuko applies the correction to at least one of the first and second images.  Kakuko [0048] corrects images based on camera orientation.  Kakuko identifies the difference in camera orientation in the left and right cameras, thus identifying image capturing information corresponding to the second image.)

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko further teaches the information processing apparatus according to claim 1, wherein the correction unit corrects the shift by modifying the second image.  ((Kakuko [0084]-[0085] corrects the left or right image using a projective transformation which maps one space (image points) into another.)
Regarding claim 13, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko further teaches the information processing apparatus according to claim 1, wherein the second feature point is a feature point having the same feature as a feature of the first feature point (Kakuko [0084] corrects images based on the position of an object on the left and right images.) in a case where the first image and the second image are projected onto the same two-dimensional coordinate based on the image capturing information about the image capturing apparatus that corresponds to the first image and the image capturing information about the image capturing apparatus that corresponds to the second image.  (Kakuko [0084]-[0085] corrects the left or right image using a projective transformation which maps one space (image points) into another.  Kakuko [0048] corrects images based on camera orientation.)
Regarding claim 18, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO as modified by Kouperman further teach the information processing apparatus according to claim 1, wherein each of the first feature point and the second feature point is a feature point based on an object that changes in position at a different time point in the image capturing region.  (Kouperman [0038] captures images of an object from multiple cameras.  Kouperman [0068] may transform frames from cameras obtained at different times.)

Regarding claim 19, in light of the rejection in claim 1, the method in claim 19 is similar and performed by the apparatus in claim 1. Therefore, claim 19 is rejected for the same reason as claim 1.
Regarding claim 20, Kakuko discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a method. (Kakuko [0129])
In light of the rejection of claim 1, the remaining limitations for the medium in claim 20 are similar and implemented with the apparatus in claim 1. Therefore, the remaining limitations in claim 20 are rejected for the same reason as claim 1.

Claim(s) 5, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Ogura et al. (“Ogura”, WO 2013027343 A1).

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO, and Kouperman do not describe the information processing apparatus according to claim 1, wherein the correction unit corrects the shift by changing the image capturing information about the image capturing apparatus that corresponds to the second image.
However, these features are well known in the art as taught by Ogura. For example, Ogura discloses the information processing apparatus according to claim 1, wherein the correction unit corrects the shift by changing the image capturing information about the image capturing apparatus that corresponds to the second image.  (Ogura (page 10 last paragraph) applies electronic shake correction to the left and right cameras by shifting pixels.  Acquiring and electronic shake correction is interpreted as changing the image capturing information.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras with Ogura’s system for hand-shake correction of multiple cameras in a multi-camera system because Ogura (page 2 “Background-Art”) controls camera shake correction for each imaging unit.

Regarding claim 14, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO, and Kouperman as modified by Ogura further teach the information processing apparatus according to claim 1, wherein the correction unit corrects the shift in a case where at least one of the position and the orientation of the image capturing apparatus is changed by a shake of the image capturing apparatus.  (Ogura (page 10 last paragraph “Fig. 10” - 1) applies electronic shake correction to the left and right cameras by shifting pixels.  Acquiring and electronic shake correction is interpreted as changing the image capturing information.)
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Matsunobu et al. (“Matsunobu”, US Pre-Grant Publication 20190333269 A1).

Regarding claim 6, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO, and Kouperman do not describe the information processing apparatus according to claim 1, wherein the plurality of images acquired by the first acquisition unit includes an image acquired by performing correction processing to correct a shift between a position of a third feature point on a third image acquired based on capturing an image of the image capturing region at the predetermined time point by the image capturing apparatus and a position of a fourth feature point, corresponding to the third feature point, on a fourth image acquired based on capturing an image of the image capturing region at another time point different from the predetermined time point by the image capturing apparatus.
However, these features are well known in the art as taught by Matsunobu. For example, Matsunobu discloses the information processing apparatus according to claim 1, wherein the plurality of images acquired by the first acquisition unit includes an image acquired by performing correction processing to correct a shift between a position of a third feature point on a third image acquired based on capturing an image of the image capturing region at the predetermined time point by the image capturing apparatus and a position of a fourth feature point, corresponding to the third feature point, on a fourth image acquired based on capturing an image of the image capturing region at another time point different from the predetermined time point by the image capturing apparatus. (Matsunobu (Abstract) constructs a 3D model by capturing images at different times.  Matsunobu [0033]-[0034] may correct the 3D model based on a distance between points from the cameras and 3D positions of the cameras.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras with Matsunobu’s system for constructing 3D models from multiple viewpoints because Matsunobu (Fig. 1 [0046]) illustrates capturing images of a physical space with multiple cameras at multiple viewpoints.  Fig. 1 is similar to the Instant Application Fig. 8.

Claim(s) 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Matsunobu et al. (“Matsunobu”, US Pre-Grant Publication 20190333269 A1), in view of Choe et al. (“Choe”, US Patent 8401276 B1).

Regarding claim 7, the claimed invention for claim 6 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, and Matsunobu above.
Kakuko, AokiWO, Kouperman, and Matsunobu do not describe the information processing apparatus according to claim 6, wherein the first acquisition unit further acquires information indicating reliability of the correction processing.
However, these features are well known in the art as taught by Choe. For example, Choe discloses the information processing apparatus according to claim 6, wherein the first acquisition unit further acquires information indicating reliability of the correction processing.  (Choe (column 5 lines 23-35) selects a pair of images based on images with the lowest 2D registration error.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras, Matsunobu’s system for constructing 3D models from multiple viewpoints with Choe’s system for generating 3D information from multiple images because Choe (Abstract) generates 3D information from multiple images by identifying corresponding features between the reference image and other images.

Regarding claim 8, the claimed invention for claim 7 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, Matsunobu, and Choe above.
Kakuko, AokiWO, Kouperman, Matsunobu as modified by Choe further teach the information processing apparatus according to claim 7, wherein the correction unit selects the first image from among the plurality of images acquired by the first acquisition unit, based on the information indicating reliability of the correction processing.  (Choe (column 5 lines 23-35) selects a pair of images based on images with the lowest 2D registration error.
Choe (Abstract) generates 3D information from multiple images by identifying corresponding features between the reference image and other images.)

Regarding claim 10, the claimed invention for claim 8 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, Matsunobu and Choe above.
Kakuko, AokiWO, Kouperman, Matsunobu as modified by Choe further teach the information processing apparatus according to claim 8, wherein, based on the information indicating reliability of the correction processing acquired by the first acquisition unit, the correction unit selects an image corresponding to information indicating reliability of the correction processing that is higher than reliability of the correction processing on another image acquired by performing the correction processing, as the first image from among the plurality of images acquired by the first acquisition unit.  (Choe (column 5 lines 23-35) selects a pair of images based on images with the lowest 2D registration error.  A low registration error is interpreted as high reliability.)

Regarding claim 11, the claimed invention for claim 7 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, Matsunobu, and Choe above.
Kakuko, AokiWO, Kouperman, Matsunobu as modified by Choe further teach the information processing apparatus according to claim 7, wherein the information indicating reliability of the correction processing indicates a first reliability in a case where a difference between a position of a feature point on an image that is acquired by performing the correction processing and the position of the fourth feature point on the fourth image is a first value, and 
wherein the information indicating reliability of the correction processing indicates a second reliability higher than the first reliability in a case where the difference between the position of the feature point on the image that is acquired by performing the correction processing and the position of the fourth feature point on the fourth image is a second value less than the first value.  (Choe (column 5 lines 23-35) selects a pair of images based on images with the lowest 2D registration error.  Kouperman [0066] aligns frames by determining whether a difference in points meets a criterion.)
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Matsunobu et al. (“Matsunobu”, US Pre-Grant Publication 20190333269 A1), in view of Choe et al. (“Choe”, US Patent 8401276 B1), in view of Omori et al. (“Omori”, US Pre-Grant Publication 20160247288 A1).

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, Matsunobu, and Choe above.
Kakuko, AokiWO, Kouperman, Matsunobu, and Choe do not describe the information processing apparatus according to claim 8, wherein, based on the information indicating reliability of the correction processing acquired by the first acquisition unit, the correction unit selects an image corresponding to information indicating reliability of the correction processing that is higher than a predetermined threshold value, as the first image from among the plurality of images acquired by the first acquisition unit.
However, these features are well known in the art as taught by Omori. For example, Omori discloses the information processing apparatus according to claim 8, wherein, based on the information indicating reliability of the correction processing acquired by the first acquisition unit, the correction unit selects an image corresponding to information indicating reliability of the correction processing that is higher than a predetermined threshold value, as the first image from among the plurality of images acquired by the first acquisition unit.  (Omori [0096]-[0098] selects images for combination based on the correction accuracy.  Omori sets a threshold for a deviation of a feature point and a corresponding point in another image.  Images with a deviation amount less than the threshold can be used for composition.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras, Matsunobu’s system for constructing 3D models from multiple viewpoints, Choe’s system for generating 3D information from multiple images with Omori’s system for correcting deviations from multiple images because Omori selects or weighted averages pixels of an image whose focusing degree is high from images whose accuracy of positional alignment is high [0098].

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Li et al. (“Li”, US Pre-Grant Publication 20220159183 A1).

Regarding claim 12, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO, and Kouperman do not describe the information processing apparatus according to claim 1, wherein a focal length of the image capturing apparatus that corresponds to the first image is less than a focal length of the image capturing apparatus that corresponds to the second image.
However, these features are well known in the art as taught by Li. For example, Li discloses the information processing apparatus according to claim 1, wherein a focal length of the image capturing apparatus that corresponds to the first image is less than a focal length of the image capturing apparatus that corresponds to the second image.  (Li [0159] discusses a system with multiple (N) camera lenses.  The lenses may have different focal lengths.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras with Li’s system for multi-channel video recording because with Li’s system, picture information within different focal length ranges and different field of view ranges may be simultaneously acquired [0161].

Claim(s) 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Himeda (JP 2002260017 A).

Regarding claim 15, the claimed invention for claim 1 is shown to be met with explanations from Kakuko, AokiWO, and Kouperman above.
Kakuko, AokiWO, and Kouperman do not describe the information processing apparatus according to claim 1, further comprising a generation unit configured to generate shape data contained in the image content and representing a shape of an object in the image capturing region, based on the plurality of images acquired by the first acquisition unit and the plurality of pieces of image capturing information acquired by the second acquisition unit.
However, these features are well known in the art as taught by Himeda. For example, Himeda discloses the information processing apparatus according to claim 1, further comprising a generation unit configured to generate shape data contained in the image content and representing a shape of an object in the image capturing region, based on the plurality of images acquired by the first acquisition unit and the plurality of pieces of image capturing information acquired by the second acquisition unit.  (Himeda (Abstract, page 5 top) obtains 2D images from a plurality of cameras at different points of view.  Himeda corrects the 2D images, then generates a 3D shape based on the corrected 2D images.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Kakuko’s stereoscopic image generating device, AokiWO’s system for reducing errors in multi-camera geometric calibration, Kouperman’s system for 3D image capture with dynamic cameras with Himeda’s system for forming 3D shape data from a plurality of cameras because with Himeda’s system, accurate three-dimensional shape data without missing parts can be obtained (page 6 line 13).

Regarding claim 16, the claimed invention for claim 15 is shown to be met with explanations from Kakuko, AokiWO, Kouperman and Himeda above.
Kakuko, AokiWO, Kouperman as modified by Himeda further teach the information processing apparatus according to claim 15, wherein the correction unit modifies the second image, and wherein the generation unit generates the shape data based on the plurality of images including the second image modified by the correction unit and the plurality of pieces of image capturing information acquired by the second acquisition unit.  (Himeda (Abstract, page 5 top) obtains 2D images from a plurality of cameras at different points of view.  Himeda corrects the 2D images, then generates a 3D shape based on the corrected 2D images.)

Claim(s) 1-4, 13, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakuko et al. (“Kakuko”, US Pre-Grant Publication 20130135439 A1), in view of Aoki et al. (“AokiWO”, WO 2014181581 A1), in view of Kouperman et al. (“Kouperman”, US Pre-Grant Publication 20170094259 A1), in view of Himeda (JP 2002260017 A), in view of Ogura et al. (“Ogura”, WO 2013027343 A1).

Regarding claim 17, the claimed invention for claim 16 is shown to be met with explanations from Kakuko, AokiWO, Kouperman, and Himeda above.
Kakuko, AokiWO, Kouperman as modified by Himeda further teach the information processing apparatus according to claim 16, wherein the correction unit changes the image capturing information about the image capturing apparatus that corresponds to the second image, and 
wherein the generation unit generates the shape data based on 
the plurality of images acquired by the first acquisition unit. (Himeda (Abstract, page 5 top) obtains 2D images from a plurality of cameras at different points of view.  Himeda corrects the 2D images (including the second image), then generates a 3D shape based on the corrected 2D images.)

Kakuko, AokiWO, Kouperman, Himeda as modified by Ogura further teach the plurality of pieces of image capturing information including the image capturing information that is changed by the correction unit and is the image capturing information about the image capturing apparatus that corresponds to the second image.  (Ogura (page 10 last paragraph) applies electronic shake correction to the left and right cameras by shifting pixels.  Acquiring and electronic shake correction is interpreted as changing the image capturing information.  Combine: because both Himeda and Ogura correct the images.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613